 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA
 9
     BLAKE COOLEY,
10                                                         Case No.: 2:19-cv-00562-JCM-NJK
11           Plaintiff(s),                                             Order
12   v.                                                            [Docket No. 33]
13   FREEDOM FOREVER LLC, et al.,
14
             Defendant(s).
15
16         Pending before the Court is Plaintiff’s motion to lift the stay of discovery as to the
17 John Doe party. Docket No. 33. Any response shall be filed no later than July 18, 2019, and any
18 reply shall be filed no later than July 22, 2019.
19
20         IT IS SO ORDERED.
21         Dated: July 12, 2019
22                                                             ______________________________
                                                               Nancy J. Koppe
23                                                             United States Magistrate Judge
24
25
26
27
28

                                                       1
